Citation Nr: 0322646	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain from August 22, 1997 through 
October 8, 2001. 
 
2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain from October 9, 2001. 
 
3.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder. 
 
4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 until April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Huntington, West Virginia RO that granted service connection 
for low back disability and assigned a 10 percent disability 
rating, effective from August 22, 1997.  Thereafter, the 
veteran expressed disagreement with the assigned evaluation.  
By rating decision dated in February 2002, the RO granted an 
increased 20 percent rating for the veteran's service-
connected low back disability, effective from October 9, 
2001.  The veteran continues to express dissatisfaction with 
the rating assigned.

This matter also comes before the Board on appeal from a 
November 2000 rating decision by the Huntington, West 
Virginia RO that denied entitlement to a TDIU and granted 
service connection for mood disorder and assigned a 30 
percent disability rating effective from February 17, 2000.

The appellant was afforded personal hearings at the RO in 
September 2001, and before the undersigned acting Veterans 
Law Judge sitting at Washington, DC, via videoconference, in 
December 2002; the transcripts of these hearings are of 
record.  




REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back and psychiatric disorders are more 
severely disabling than reflected by the currently assigned 
disability ratings, and have been so since the inception of 
the grants.  He contends that he is now totally disabled, and 
unable to secure and maintain any gainful employment on 
account of service-connected disability, for which a TDIU 
should be granted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) during the pendency of this appeal.  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

With regard to the claims at issue, the Board notes that 
while the veteran has been informed of the VCAA and its 
implementing regulations, there is nothing in the record that 
satisfies the notification requirements of the VCAA.  Action 
by the RO is needed to satisfy those requirements.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003). 

Furthermore, with regard to the veteran's service-connected 
low back disability, the Board notes that during the pendency 
of the veteran's appeal, the diagnostic criteria for 
evaluating disabilities of the spine were revised, effective 
September 23, 2002 and again effective September 26, 2003.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

The veteran has not been notified of the changes or given the 
opportunity to provide evidence or argument specific to the 
new criteria, nor has the RO had opportunity to consider the 
veteran's claim in light of the revised diagnostic criteria.  
Thus, to avoid potential prejudice to the veteran, remand for 
RO consideration is appropriate.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, new VA orthopedic and neurological 
examinations should be ordered.

In addition, with regard to the veteran's claim for a TDIU, 
the Board notes that while the veteran has been examined by 
VA on a number of occasions in connection with his service-
connected low back disability and mood disorder, there is no 
opinion of record that addresses the sole impact of the 
veteran's service-connected disabilities on his ability to 
obtain and retain substantially gainful employment.  In 
adjudicating a total rating claim the Board may not reject 
the veteran's claim without producing evidence as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
will produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538 and Obert v. Brown, 6 Vet. 
App. 532 (1993).  Hence, the RO should obtain medical opinion 
as to whether the veteran's service-connected disabilities, 
either alone or in concert, render him unable to obtain or 
retain substantially gainful employment.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 
38 C.F.R. § 3.655.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent medical records, so that each 
examiner's review of the veteran's pertinent medical history 
can be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This should specifically include any 
outstanding treatment records which may have been prepared by 
Dr. P. Fisher, D.O., FAADEP, and Dr. A. M. Franks, M.D., as 
indicated by the veteran in his December 2002 videoconference 
hearing.  Moreover, the veteran testified during his December 
2002 videoconference hearing that he had applied for Social 
Security disability benefits and expects a decision on this 
claim soon.  The United States Court of Appeals for Veterans 
Claims has made it clear that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims for increased ratings for low back 
disability and mood disorder and 
entitlement to a TDIU, any evidence and 
information that he should provide, and 
the assistance that the RO will provide 
in obtaining evidence and information on 
his behalf.  He should also be informed 
that any evidence and information 
provided in response to the letter must 
be received within one year of the date 
of the RO's letter.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the SSA disability 
determination and of the medical records 
reviewed by the SSA in the adjudication 
of veteran's disability benefits claim.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran, to include 
clinical records from Dr. Fisher and Dr. 
Franks.  

4.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include ordering the 
examinations below.

5.  When the above development has been 
completed, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise to determine 
the nature and extent of impairment of 
the veteran's service-connected low back 
disability.  The claims file must be 
provided to the examiners and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

a.  The orthopedic examiner should 
describe the current state of the 
veteran's lumbosacral spine, including 
the presence or absence of ankylosis and, 
if present, the degree thereof and 
whether it is at a favorable or 
unfavorable angle.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and to assess the extent of any 
pain.  Test of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability, 
without regard to age or the impact of 
any nonservice-connected disability, on 
the veteran's ability to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

b.  The neurological examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  In addition, the 
examiner should quantify the number of 
weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability, 
without regard to age or the impact of 
any nonservice-connected disability, on 
the veteran's ability to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

6.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment of the veteran's service-
connected mood disorder.  The claims file 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, to include 
psychological testing should be 
performed.  

The examiner should specifically render 
findings pertaining to the existence 
and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; 
delusions or hallucinations; flattened 
affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks; 
and impaired abstract thinking.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) Scale score, and an explanation 
of what the score means.  If any other 
psychiatric disability is diagnosed, 
the examiner should indicate whether it 
is medically possible to distinguish 
the symptoms and effects of that 
disability from those of the veteran's 
service-connected mood disorder, and if 
not, the examiner should clearly so 
state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected psychiatric 
disability, without regard to age or 
the impact of any nonservice-connected 
disability, on the veteran's ability to 
obtain or retain substantially gainful 
employment.  The rationale for all 
opinions expressed should be provided.  

7.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions have been conducted and 
completed in full.  Then the RO should 
readjudicate the issues of: entitlement 
to an initial evaluation in excess of 10 
percent for lumbosacral strain from 
August 22, 1997 through October 8, 2001; 
entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain 
from October 9, 2001; entitlement to an 
initial evaluation in excess of 30 
percent for a mood disorder; and 
entitlement to a TDIU in light of all 
pertinent evidence and legal authority, 
to include Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  In 
adjudicating the low back issue, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




